Title: From Thomas Jefferson to William C. C. Claiborne, 16 August 1808
From: Jefferson, Thomas
To: Claiborne, William C. C.


                  
                     Sir 
                     
                     Monticello Aug. 16. 08.
                  
                  General Dearborne being on a visit to the province of Maine, your letter to him (the date not recollected) was sent to me from his office, and, after perusal, was forwarded to him. as the case of the five Alibamas, under prosecution for the murder of a whiteman, may not admit delay, if a conviction takes place, I have thought it necessary to recommend to you in that case to select the leader, or most guilty for execution, & to reprieve the others till a copy of the judgment can be forwarded & a pardon sent you, in the mean time letting them return to their friends, with whom you will of course take just merit for this clemency; our wish being merely to make them sensible by the just punishment of one, that our citizens are not to be murdered or robbed with impunity.
                  I have learnt with real mortification that two engineers successively appointed, have withdrawn from their undertaking to carry on the defensive works of N. Orleans. it is more regretted as capable persons in that line are more difficult to be got, and it takes so long for the information to come here, & the place to be supplied. two other persons applied to here have declined going. whether Genl. Dearborne has at length been able to engage one, I am not informed. I fear that these disappointments will lose us the season in a work which, more than any other, it was my desire to have had compleated this year. certainly these losses of time shall be shortened by us as far as is in our power. I salute you with esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               